Energizer Holdings, Inc. 533 Maryville University Dr. St. Louis, MO63141 FOR IMMEDIATE RELEASE April 29, 2008 Company Contact: Jacqueline E. Burwitz Vice President, Investor Relations 314-985-2169 ENERGIZER HOLDINGS, INC. ANNOUNCES SECOND QUARTER RESULTS St. Louis, Missouri, April 29, 2008 – Energizer Holdings, Inc., [NYSE: ENR], today announced results of its second quarter ended March 31, 2008.Net earnings for the quarter were $60.9 million, or $1.03 per diluted share, versus net earnings of $66.6 million, or $1.14 per diluted share in the second fiscal quarter of 2007.The current quarter includes an after-tax expense of $1.0 million, or $0.02 per diluted share, related to the write-up and subsequent sale of inventory purchased in the Playtex Products, Inc. acquisition as well as integration and other realignment costs of $2.9 million, after-tax, or $0.05 per diluted share.Included in the prior year quarter were charges of $3.0 million, after tax, or $0.05 per diluted share for restructuring projects in Europe. “While we knew that the second quarter would be challenging, the modest decline in the U.S. battery category combined with the magnitude of the trade inventory de-stocking by retailers was unanticipated,” said Ward Klein, Chief Executive Officer.“We believe that the category decline was related to sluggishness in the U.S. economy and that our battery business and battery category fundamentals remain strong and well-positioned for long-term growth. In Personal Care, our businesses are holding their own as we continue to launch new products while integrating the Schick and Playtex businesses. The remainder of fiscal 2008 will be challenging, but we will continue to invest in all of our businesses as our outlook for 2009 and beyond remains positive.” As previously noted, Energizer’s business and financial results are now reported in two segments:Household Products and Personal Care.For the current quarter, net sales increased $220.1 million, or 30%, to $951.0 million, due primarily to the acquisition of Playtex on October 1, 2007, which added $223.8 million to net sales for the quarter.Net sales in the legacy Household Products and Personal Care businesses were essentially flat for the quarter.Segment profit increased $21.3 million, or 15%, to $163.7 million.On a constant currency basis, sales increased $183.3 million and segment profit increased $5.3 million.General corporate and other expenses decreased $9.0 million and interest and other financing costs increased $34.9 million. The inclusion of Playtex’s results and the incremental interest expense associated with the financing of the acquisition increased diluted earnings per share by $0.17 in the quarter, which includes an offset of $0.02 related to the inventory write-up charge and $0.05 related to integration costs. For the six months ended March 31, 2008, net earnings were $163.5 million , or $2.77 per diluted share, compared to net earnings of $188.9 million, or $3.23 per diluted share, in the same period last year.Included in the current six month results are an after-tax expense of $16.5 million, or $0.28 per diluted share, related to the write-up and subsequent sale of inventory purchased in the
